DISSENTING OPINION
Hatbield, Judge:
The opinion of the majority of the court quotes from, and follows, the decision of this court in the case of United States v. E. H. Sargent & Co. (Inc.), 20 C. C. P. A. (Customs) 172, T. D. 45774. I dissented in that case from that part of the decision holding that Exhibits 1 and 4 were something more than glass tubes. As to Exhibit 4, I concurred in the. dissenting opinion of Judge Len-root. As to Exhibit 1, which consisted of a—
long, hollow, graduated, cylindrical glass container, uniform in diameter, about 21 inches in length, and open at one end and closed at the other, * * * used for holding, conveying, and, of course, for measuring liquids, ■
I stated my views as follows:
As I understand it, the majority opinion holds that the articles represented by Exhibit 1 are not tubes, ■ because, due to the graduations thereon, they are used for measuring, as well as for holding and conveying liquids. Such a holding, in my opinion, too narrowly applies the definition to the term “tubes.” The articles represented by Exhibit 1 are not only glass tubes but they are known and used as such.
* * * * * * *
It will be observed that all glass tubes, except “gauge glass tubes,” are covered by those provisions and are dutiable thereunder regardless of the purpose or purposes for which they are used. The Congress having made one express exception to the operation of those provisions, I am of opinion, considering the context, that no other exception was intended. Expressio unius est exclusio alterius. Accordingly, glass articles conforming to the dictionary definitions of the term “tube,” except such as are “gauge glass tubes,” are covered by those provisions and are dutiable thereunder.
In that case Exhibit 1 was graduated and was called a "Bunsen tube.” It had no other peculiarities.
In the opinion of the majority of the court in the case at bar it is stated, in describing the involved glass articles, that one is graduated *325and the other plain, and that each of them has an “extending ring” at the top for the purpose of holding it in position in a centrifugal machine.
In those respects they do not differ in the slightest degree from the ordinary test tubes which have similar so-called extending rings so that they may be suspended in the ordinary test-tube rack. Furthermore, test tubes may or may not be graduated, as hereinafter pointed out.
The involved articles are apparently uniform in diameter from the rings at the top to about two-thirds of their length, from which point they taper to rounded and closed ends. They are used in a centrifugal machine for making urinalyses. Exhibit 1 is not graduated, whereas Exhibit 2 is.
It is stated in the majority opinion that the involved centrifuge tubes—
differ in make and use from the ordinary test tube and can not be used interchangeably with test tubes.
The witness Frank W. Strait testified that a—
centrifuge tube might be used as a test tube, but a test tube could not be used as a centrifuge tube.
It is said in the majority opinion that the involved tubes ought not to be classified as tubes simply because they are known as “centrifuge tubes.” I am in accord with that view. However, in my opinion, they ought not to be refused classification as glass tubes under paragraph 218 (b) merely because they are known as centrifuge tubes and are used for scientific purposes, any more than a test tube should be classified or refused classification under paragraph 218 (b) merely because it is known as a test tube and is used for the purpose of making chemical and other tests.
A “test tube” is defined in Webster’s New International Dictionary as—
Chem. A tube for simple tests, usually a plain tube of thin glass closed at one end, but sometimes having a foot, bulb, graduated scale, or other modification.
It would seem to be obvious that if the' “Bunsen tube” in the Sargent case, sufra, is not a glass tube within the provisions of paragraph 218 (b) because it is known as a “Bunsen tube” and is graduated, and if the tubes in the case at bar are not glass tubes within the meaning of the provisions of paragraph 218 (b) because they taper at one end — one of them being graduated and the other one plain— and are called centrifuge tubes, it would seem fair to inquire whether a test tube, having a graduated scale, or a “foot, bulb, * * * or other modification,” could be classified under the provisions in question. If it could not be so classified, and it certainly could not under the decision of this court in the Sargent case, supra, which is followed *326by the majority of the court in the case at bar, then it would seem to follow that only plain glass tubes, uniform in diameter, are classifiable under the provisions in question. Such a holding, it seems to me, does violence to the eo nomine designation rule, which, in the absence of statutory word§ of qualification or limitation or proof of a contrary commercial custom, requires that an eo nomine designation be — ■
applied in its broadest significance, including every kind and class of merchandise properly referable thereto, either directly or as a species, the genus of which is embraced within the particular tariff nomenclature. (Schade & Co. v. United States, 5 Ct. Cust. Appls. 465, T. D. 35002, and cases cited therein.)
The only limitation in paragraph 218 (b) is as to the material of which the tubes are composed. Furthermore, the Congress has broadened the involved provisions by including therein all glass tubes, regardless of the purpose or purposes for which they are used, and thus has prevented their removal from such provisions by the application of the doctrine of use.
In the case of United States v. Chesterton Co. et al., 15 Ct. Cust. Appls. 175, T. D. 42232, this court held that paragraph 218 of the Tariff Act of 1922, so far as it covered tubes or tubing, applied only to. scientific tubes and tubing. The decision in that case was referred to by the Tariff Commission in the Summary of Tariff Information, 1929, when the provisions in question were before the Congress for consideration. Therefore, Congress, of course, had not only constructive, but actual, knowledge of the holding of this court that paragraph 218 of the Tariff Act of 1922, so far as it applied to glass tubes or tubing, was limited to scientific tubes and tubing. With that information before it the Congress, in the Tariff Act of 1930, 'deliberately removed glass tubes and tubing from the provisions for scientific articles contained in paragraph 218 (a) and provided for them in paragraph 218 (b) at an ad valorem rate of duty 20 per centum less than that provided for scientific articles in paragraph 218 (a). Not only did it do that, but, excepting gauge glass tubes only, it provided that they should be so classified, regardless of the purposes for which they were, or might be, used.
In the case of United States v. Schaeffer & Budenhurg Corp., 18 C. C. P. A. (Customs) 338, T. D. 44587, this court, in holding that glass tubing used in making thermometers was dutiable as scientific tubing under paragraph 218 of the Tariff Act of 1922, said:
* * * It is a matter of common knowledge that glass tubing, of various lengths and sizes, is used in scientific work in connection with rubber tubing and other appliances, to make scientific instruments and to perform scientific experiments. The fact that such tubing can not be so used by itself does not render it any the less scientific tubing.
Accordingly, the mere fact that the involved tubes are not, or can not be, used by themselves, but are used generally or exclusively in a *327centrifugal machine doés not remove them from the glass-tube provisions of paragraph 218 (b).
For the reasons herein stated, I am of opinion that the court below reached the right conclusion and that its judgment should be affirmed.